DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 11/2/2021 is acknowledged.  The traversal is on the ground(s) that there are other pending claims or specification disclosure that may be amended into the claims in the future to include all of the limitations of claim 1, including claims 11-15.  This is not found persuasive because the restriction is based on lack of unity of invention – the shared technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  the recited “the metal particles is selected…” should be --the metal particles are selected…--; the recited “stainless=steel” should be –stainless steel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a powder bed material, including from 80 wt% to 100 wt% metal particles having a D50 particle size distribution value from 5 µm to 75 µm" in claim 1 renders the claim indefinite.  It can mean a material comprising 80-100% metal particles having the recited particle size, and 0-20% of a material other than the metal particle (e.g., plastic, ceramic, etc.).  It can also mean a material completely made of metal particles, wherein 80-100% of it have the recited particle size, and 0-20% of it have other particle size.  For the purpose of further examination, either of the aforementioned situation will be considered meeting the limitation, based on the broadest reasonable interpretation.
Claims 2-10 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (WO 2009017648 A1), hereinafter “Bai”, in view of Barbati et al (US 20180237648 A1), hereinafter “Barbati”, and Berggren et al (US 20180178292 A1), hereinafter “Berggren”.
Regarding claim 1, Bai teaches inkjet printable nanoparticle suspensions that are useful in the three-dimensional printing process for making articles from a build material powder [p.1].  The nanoparticle suspension contain nanoparticles [p.2], dispersant [p.6], and carrier fluid [p.5-6].  The examiner submits that Bai’s nanoparticle suspension corresponds to the claimed binder fluid because it comprises similar composition; and Bai’s build material powder corresponds to the claimed powder bed material, as explained below. 
Bai’s Examples of the nanoparticles include iron oxide Fe2O3 [p.5].  Thus, the examiner submits that Bai’s nanoparticles corresponding to the claimed iron oxide nanoparticles. 
Bai teaches that the dispersant is also known as surfactants, especially those which have polar acid and/or hydroxyl functional ions or groups in a hydrocarbon chain [p.6], including fatty acids [p.7].  Since fatty acids are carboxylic acids, Bai’s dispersant overlaps the dispersing ligand in the instant case which includes a sulfonic acid or a carboxylic acid [0008 spec.].  
Bai’s carrier fluid comprises volatile liquids [p.5], including water [p.6].  Thus, the examiner submits that Bai’s carrier corresponds to the claimed aqueous liquid vehicle.
Bai does not teach the claimed reducing agent.  However, Barbati teaches methods of three-dimensional fabrication through layer-by-layer delivery of an ink onto a powder of metal particles in a powder bed [abstract].  Barbati teaches reducing iron oxide nanoparticles 902 to form iron which combines with the first metal of the particles 406 to form steel [0100-0104, and Figs. 4 and 9]; and reducing agent is used to transform the nanoparticle into a metal that is combined with more metals in the powder bed to provide green strength to a three-dimensional object [0093].  Therefore, it would have been obvious to one of ordinary skill to modify Bai by adding reducing agent for the purpose of providing green strength, as taught by Barbati.
Therefore, the nanoparticle suspension of Bai in view of Barbati overlaps the components in the claimed binder fluid.
Bai teaches build material powder that may be metal [p.5].  One of ordinary skill would expect the recited metal means pure metal absent a specific teaching to the contrary, meeting the claimed 80-100% metal particles.  Therefore, Bai’s build material powder corresponds to the claimed powder bed material.  
Bai does not expressively teach the particle size of the build material powder.  However, Berggren teaches powder metal products used in additive manufacturing.  The powders have grain sizes of 1-100 microns, overlapping the claimed 5-75 micron.  Berggren teaches that the size range allows for better sintering and reduces material density [0109].  Therefore, it would be obvious to modify Bai with Berggren by using powder size of 1-100 microns for the purpose 

Regarding claim 2, Bai’s Examples of the nanoparticles include iron oxide Fe3O4 [p.5].  The examiner submits that Fe3O4 is a combination of Fe(II) and Fe(III) , overlapping the claimed iron (II) oxide nanoparticle.

Regarding claim 3, Bai teaches the nanoparticles have size range from about 1 nanometer to 1,000 nanometers [p.5], or 1 nm to 1 µm as determined by the examiner, overlapping the claimed 10 nm to 1 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 4, Bai teaches that the amount of nanoparticles in the suspensions may be in the range of about 1 to about 50 weight percent [p.5], overlapping the claimed 2-40 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 5, Bai teaches that the dispersant includes fatty acids [p.7].  Since fatty acids are carboxylic acids, Bai’s dispersant overlaps the dispersing ligand in the instant case which includes a sulfonic acid or a carboxylic acid [0008 spec.].

Regarding claim 10, Bai teaches that the build powder may be any metal including magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these [p.5], overlapping the claimed metal particles.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (WO 2009017648 A1), hereinafter “Bai”, in view of Barbati et al (US 20180237648 A1), hereinafter “Barbati”, and Berggren et al (US 20180178292 A1), hereinafter “Berggren”, as applied to claim 1 above, further in view of Harris et al (“Analysis of the Interaction of Surfactants Oleic Acid and Oleylamine with Iron Oxide Nanoparticles through Molecular Mechanics Modeling”, Langmuir, March 13, 2015), hereinafter “Harris”.
Regarding claim 6, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 comprising a dispersing ligand including fatty acid as the surfactant as stated above.  Bai in view of Barbati and Berggren does not teach the dispersing ligand recited in the current claim.  However, Harris teaches that Oleic acid is a surfactant; and it can be used for the purpose of preventing agglomeration [p.3934].  Therefore, it would have been obvious to one of ordinary .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (WO 2009017648 A1), hereinafter “Bai”, in view of Barbati et al (US 20180237648 A1), hereinafter “Barbati”, and Berggren et al (US 20180178292 A1), hereinafter “Berggren”, as applied to claim 1 above, further in view of Yamamoto (JPH1161206), an English machine translation is reference here.
Regarding claim 7, Bai in view of Barbati and Berggren teaches the binder fluid in claim 1 as stated above.  Bai in view of Barbati and Berggren does not teach the recited weight ratio of iron oxide nanoparticles to dispersing ligand.  However, Yamamoto teaches a method of dispersing ferromagnetic metal oxides (e.g., Fe3O4) fine particles with surfactants [0003, 0015].  The surfactant concentration is 0.1-40 wt% in the liquid medium [0009].  The weight ratio of liquid medium to ferromagnetic metal compound fine particles is 2 to 20 time [0008] – thus the concentration of the ferromagnetic metal compound fine particles is 5-50 wt%, as determined by the examiner.  Therefore, the weight ratio of iron oxide nanoparticles to surfactant is 0.125:1 to 500:1, as determined by the examiner, overlapping the claimed range of 1:1 to 5:1.  Thus, the claimed elements of dispersing ligand (surfactant) and weight ratio of iron oxide nanoparticles to dispersing ligand are all included in the prior art, with the only difference .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (WO 2009017648 A1), hereinafter “Bai”, in view of Barbati et al (US 20180237648 A1), hereinafter “Barbati”, and Berggren et al (US 20180178292 A1), hereinafter “Berggren”, as applied to claim 1 above, further in view of either Osaka et al (“Preparation of magnetic iron-oxide nanoparticles by successive reduction–oxidation in reverse micelles: Effects of reducing agent and atmosphere”, Electrochimica Acta 52 (2006) 292–296), hereinafter “Osaka”, or Jablonski et al (US 20100245814 A1), hereinafter “Jablonski.

Osaka teaches a method of chemical reduction of iron oxide nanoparticles to metallic iron by reducing agent such as sodium borohydride (NaBH4), hydrazine (N2H4), or sodium phosphonate (NaH2PO2) [abstract], overlapping the currently claimed reducing agent.  Thus, the claimed elements of reducing agent and sodium borohydride and hydrazine are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of reducing agent and sodium borohydride and hydrazine, each element merely performs the same function as it does separately. The result of the combination is predictable – reducing iron oxide into metallic iron, which would have been reasonably recognized by one of ordinary skill.  Therefore, it would have been obvious to one of ordinary skill to combine Osaka’s sodium borohydride and hydrazine to the reducing agent of Bai in view of Barbati and Berggren (see MPEP 2143.I).  Note that the reducing agent of Bai in view of Barbati and Berggren modified by Osaka is sodium borohydride (NaBH4), hydrazine (N2H4), or sodium phosphonate (NaH2PO2), which overlaps the instantly claimed range of lactic acid, ascorbic acid, ammonia, hydrazine, formaldehyde, sodium borohydride, or a combination thereof.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Alternatively, Jablonski teaches reducing iron salt with hydrazine without producing undesirable ionic byproducts [0070].  Therefore, it would have been obvious to one of ordinary skill to 
 
Regarding claim 9, Bai in view of Barbati, Berggren and Osaka does not expressively teach the pH of the binder fluid.  Applicant teaches the binder fluid comprises the recited ingredients and its pH ranges from 7 to 10 [0008 spec.].  Thus, one of ordinary skill would understand that the binder fluid pH is determined by its composition.  Since Bai in view of Barbati, Berggren and Osaka teaches substantially identical composition, the claimed pH is either expected to be present or would have naturally flowed from the teaching of Bai in view of Barbati, Berggren and Osaka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734